              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00178-MR


SHAWN WILLIAM HOGAN,             )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                      ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

[Doc. 14].

      For the reasons in the Plaintiff’s Motion,

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss

[Doc. 14] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure.
                               Signed: March 22, 2021
      IT IS SO ORDERED.




        Case 1:20-cv-00178-MR Document 15 Filed 03/22/21 Page 1 of 1
